Exhibit 10.2

 

[ex_151791img001.gif]

 

 

DEMAND NOTE

New York

 

July __, 2019 $_______________

 

BORROWER:     CurAegis Technologies, Inc., a New York corporation with an office
at 1999 Mt. Read Boulevard, Building 3, Rochester, New York 14615 and
_________________________, an individual with an address of
_________________________.

 

BANK:

M&T BANK, a New York banking corporation with its banking offices at One M&T
Plaza, Buffalo, New York 14203 Attention: Office of the General Counsel

 

Promise to Pay. For value received, and intending to be legally bound, Borrower
promises to pay to the order of the Bank on demand the principal sum of
_________________________ ($_______________) plus interest as agreed below and
all fees and costs (including without limitation attorneys’ fees and
disbursements whether for internal or outside counsel) the Bank incurs in order
to collect any amount due under this Note, to negotiate or document a workout or
restructuring, or to preserve its rights or realize upon any guaranty or other
security for the payment of this Note (“Expenses”).

 

Interest. The unpaid principal balance of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days in each
year (365 or 366), from and including the date the proceeds of this Note are
disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:

 

variable based on the zero percentage points above the rate in effect each day
as announced by the Bank as its prime rate of interest.

 

If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below).

 

Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.

 

Due on Demand. This is a demand Note and all amounts referenced hereunder shall
become immediately due and payable upon demand by the Bank; provided, however,
that all amounts due hereunder shall automatically become immediately due and
payable if Borrower or any guarantor or endorser of this Note commences or has
commenced against it any bankruptcy or insolvency proceeding. Borrower hereby
waives protest, presentment and notice of any kind in connection with this Note.
Absent demand for payment in full, interest shall be due and payable monthly.

 

Default Rate. If the Bank has not actually received any payment under this Note
within thirty (30) days after its due date, from and after such thirtieth day
the interest rate for all amounts outstanding under this Note shall
automatically increase to five (5) percentage points above the otherwise
applicable rate per year, and any judgment entered hereon or otherwise in
connection with any suit to collect amounts due hereunder shall bear interest at
such default rate.

 

Payments. Payments shall be made in immediately available United States funds at
any banking office of the Bank.

 

Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #________________________ with the Bank automatically
for any amount which becomes due under this Note.

 

Interest Accrual; Application of Payments. Interest will continue to accrue on
the actual principal balance outstanding until such amount is paid in full. All
payments (excluding voluntary prepayments of principal) will be applied as of
the date each payment is received and processed. Payments may be applied in any
order in the sole discretion of the Bank, but, prior to a payment default, may
be applied chronologically (i.e., oldest invoice first) to unpaid amounts due
and owing, in the following order: first to accrued interest, then to principal,
then to escrow (if any), then to late charges and other fees, and then to all
other Expenses.

 

Late Charges. If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or any other agreement executed
and delivered to the Bank in connection with this Note, including, without
limitation, any escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time. Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days (15) of its due date.

 

Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any of its affiliates or otherwise owing by the Bank or any of its
affiliates in any capacity to Borrower or any guarantor or endorser of this
Note. Such set-off shall be deemed to have been exercised immediately at the
time the Bank or such affiliate elects to do so.

 

Purpose of Loan. Borrower represents and warrants to the Bank that the proceeds
of the loan shall be used only for a business purpose, and not for any personal,
family or household purpose.

 

 

--------------------------------------------------------------------------------

 

 

Financial and Other Information. Borrower represents and warrants to and agrees
and covenants with the Bank that now and until this Note is paid in full,
Borrower shall provide to the Bank the following: (i) any individual Borrower
shall provide annually a personal financial statement for a year ending not more
than sixty (60) days earlier, in reasonable detail and certified by such
Borrower to be complete and accurate, and copies of Borrower’s federal income
tax returns with all schedules attached, within one hundred twenty (120) days
after the end of each year; and (ii) any entity Borrower shall provide within
sixty (60) days after the end of each of its first three fiscal quarters,
consolidating and consolidated statements of income and cash flows for the
quarter, for the corresponding quarter in the previous fiscal year and for the
period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end; and (iii) any entity Borrower
shall provide annually within ninety (90) days after the end of each fiscal
year, consolidating and consolidated statements of such Borrower’s income and
cash flows and its consolidating and consolidated balance sheet as of the end of
such fiscal year, setting forth comparative figures for the preceding fiscal
year and to be audited by an independent certified public accountant acceptable
to Bank, all such statements to be certified by such Borrower’s chief financial
officer to be correct and in accordance with such Borrower’s records and to
present fairly the results of such Borrower’s operations and cash flows and its
financial position at year end in conformity with generally accepted accounting
principles. Promptly upon the request of the Bank from time to time, Borrower
shall supply all additional information requested and permit the Bank’s
officers, employees, accountants, attorneys and other agents to (i) visit and
inspect each of Borrower’s premises, (ii) examine, audit, copy and extract from
Borrower’s records and (iii) discuss Borrower’s or its affiliates’ business,
operations, assets, affairs or condition (financial or other) with its
responsible officers and independent accountants.

 

Authorization. Borrower, if a corporation, partnership, trust or other entity,
represents that it is duly organized and in good standing or duly constituted in
the state of its organization is duly authorized to do business in all
jurisdictions material to the conduct of its business; that the execution,
delivery and performance of this Note have been duly authorized by all necessary
regulatory and corporate or partnership action or by its governing instrument;
that this Note has been duly executed by an authorized officer, partner or
trustee and constitutes a binding obligation enforceable against Borrower and
not in violation of any law, court order or agreement by which Borrower is
bound; and that Borrower’s performance is not threatened by any pending or
threatened litigation.

 

USA PATRIOT Act Notice. Bank hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (“Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow Bank to identify the Borrower in accordance with the Patriot Act.  The
Borrower agrees to, promptly following a request by Bank, provide all such other
documentation and information that Bank requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Miscellaneous. This Note, together with any related loan and security agreements
and guaranties, contains the entire agreement between the Bank and Borrower with
respect to the Note, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank. All rights and
remedies of the Bank under applicable law and this Note or amendment of any
provision of this Note are cumulative and not exclusive. No single, partial or
delayed exercise by the Bank of any right or remedy shall preclude the
subsequent exercise by the Bank at any time of any right or remedy of the Bank
without notice. No waiver or amendment of any provision of this Note shall be
effective unless made specifically in writing by the Bank. No course of dealing
or other conduct, no oral agreement or representation made by the Bank, and no
usage of trade, shall operate as a waiver of any right or remedy of the Bank. No
waiver of any right or remedy of the Bank shall be effective unless made
specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

 

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term “Borrower” shall include each as well as all of
them.

 

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE
THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.

 

 

--------------------------------------------------------------------------------

 

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law; Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 

    BORROWER           CurAegis Technologies, Inc.

 

 

 

By:

Signature of Witness  

 

Richard A. Kaplan, Chief Executive Officer

           

Typed Name of Witness

 

 

            Signature of Witness                  Typed Name of Witness    

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

                                               : SS.

COUNTY OF MONROE )

 

On the _________ day of _________, 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared Richard A. Kaplan, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

  Notary Public

 

 

STATE OF NEW YORK )

                                               : SS.

COUNTY OF MONROE )

 

On the _________ day of _________, 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared __________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

  Notary Public

 

 

 

 

FOR BANK USE ONLY

Authorization Confirmed:      

 

Credit A/C     #   Off Ck      #   Payoff Obligation     #              
                      $   $   $              

 

 